Klein, J.,
dissenting. — I dissent. In my opinion, public policy and common decency require us to regard the costs of a modest funeral of an indigent parent as a necessity, payable out of a minor child’s estate, when no other person or fund is available for payment of the undertaker’s bill. Each case should be considered as sui generis and decided on its own facts. I regard the adoption of a rigid rule that the funeral bill can, under no circumstances, be charged to the minors as harsh and unjust. If, for example, an indigent parent had a paid-up insurance policy on his life for a million dollars, or if a large fortune should vest in his children upon his death, I certainly think it would be unfair to bury such a parent as a pauper in Potter’s field at the expense of the public or to deliver his body to a medical school or other scientific institution for dissection. However, great caution should be exercised in permitting such charges to be made against the minors’ estate, and the court must make certain that the funeral bill is reasonable and not collectible from any other source.
In the instant case I would direct payment of the funeral bill out of the estate of the minor children, as it is admitted that the undertaker’s bill is fair and reasonable and it is apparent that there is no other person to whom the undertaker can look for payment. This *449conclusion seems to me to be especially appropriate under the circumstances of this case, since the record strongly indicates that the payment of the death benefit should have been made to the estate of the deceased parent and not to the guardian of the children’s estate.